PER CURIAM.
This cause is before the Court on the suggestions of Peaslee Streets, one of the attorneys, that Justices Elwyn Thomas, Campbell Thornal and Stephen O’Connell are disqualified to hear the above cause, on the ground of bias in favor of the appellee, LeRoy Collins. Disqualification of Justice Thomas is sought because of the fact that “Justice Thomas and LeRoy Collins and their families are close, intimate, and personal friends, and have been for many years.” Disqualification of Justice Thornal and Justice O’Connell is sought on the ground that each was appointed to the office of Justice by Governor Collins, and each is a strong personal and political friend of the Governor.
At the bar of this Court the attorney for Peaslee Streets has conceded that the sug* *834gestions filed on behalf of Streets are not legally sufficient to constitute a basis for the disqualification of the Justices sought to be disqualified, but on the contrary are addressed to the conscience of the respective Justices'against whom the suggestions are directed. With this we agree.
The suggestions are not sufficient in form to constitute a legal basis for disqualification. Ball v. Yates, 158 Fla. 521, 29 So.2d 729; Hahn v. Frederick, Fla., 66 So.2d 823. And assuming that the form of the suggestions were sufficient, the facts alleged therein are not sufficient to constitute a legal basis for disqualification.
DREW, C. J., TERRELL, HOBSON and BUFORD, JJ., and PARKS and HARRISON, Associate Justices, concur.